DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 October 2021 has been entered.
 
Response to Amendment
Claims 1, and 16 have been amended; claims 4 and 8 have been cancelled; claims 21-22 have been added; claims 2-3 and 5-7 were previously cancelled. Claims 1, 16, 18 and 21-22 are pending and considered in the present Office action.

The 103 rejections are withdrawn in view of the amendments. However, a new ground of rejection is necessitated by amendment.

Similar reasoning is used in the present rejections as in previous rejections. Please see the Response to Arguments section for more details. 

Response to Arguments
Applicant argues in the remarks:
 
    PNG
    media_image1.png
    26
    310
    media_image1.png
    Greyscale

This argument is not persuasive for the following reasons. The examiner is in agreement with applicant that the instant disclosure (and claim) describes the amorphous/nanocrystalline nature of the silicon film with respect to a Raman peak at 485 cm-1 (in the absence of a Raman peak at 520 cm-1). Further, the instant disclosure indicates a lack of nanocrystalline silicon with a Raman peak at 480 cm-1, wherein the Raman peak at 480 cm -1 indicates purely amorphous silicon. However, the prior art teaches about 480 cm-1. That is, the prior art considers peaks at 480 cm-1 (purely amorphous silicon structures) as well as structures above/below 480 cm-1. At issue is, what is the nature of the silicon film at Raman values about 480 cm-1, i.e.,  480.5 cm-1, 481 cm-1, 482 cm-1, 483 cm-1, 484 cm-1, etc., and does that value (about 480 cm-1) indicate an amorphous/nanocrystalline silicon film? 
Applicant states in the remarks:

    PNG
    media_image2.png
    83
    633
    media_image2.png
    Greyscale

It appears applicant is arguing a Raman peak at 485 cm-1 (in the absence of a Raman peak at 520 cm-1) is evident of an amorphous/nanocrystalline silicon film, which is not present in the amorphous silicon film resulting in a Raman peak at 480 cm-1. This statement is not persuasive in view of Gope. Gope teaches a Raman peak of about 480 cm-1 does not rule out nanocrystalline silicon. For example, an amorphous spectrum -1 includes a contribution from small size crystallites (ultra-nanocrystals), see e.g., page 130 and Fig. 5 on page 131. In contrast to applicant’s statement, an amorphous silicon film resulting in a wavenumber of about 480 cm-1 can corresponds to specific electronic transition characteristic of ordered nanocrystalline lattice moieties, as evidenced by Gope. In view of the foregoing, the prior art’s teaching of a Raman spectra with a peak about 480 cm-1 (in the absence of a peak at 520 cm-1) suggests an amorphous silicon film with the presence of some amount of nanocrystalline silicon, as evidenced by Gope.
Further, while the claimed peak for the amorphous/nanocrystalline silicon film is at 485 cm-1, the instant published para. [0052] states the amorphous/nanocrystalline nature of the silicon film is evident with the presence of a Raman peak around 485 cm-1 (see highlighted portion below).

    PNG
    media_image3.png
    664
    650
    media_image3.png
    Greyscale

exactly 485 cm-1 (i.e., around 485 cm-1 suggest Raman values above and below 485 cm-1, e.g., perhaps 484 cm-1, 483 cm-1, etc.). Additionally, it is well understood by one of ordinary skill in the art that as the Raman positions of the peak shifts to higher wavenumber values, the crystallinity increases, i.e., from amorphous at 480 cm-1 to crystalline at 520 cm-1 , see e.g., Marcins 2011 page 5/7; or said another way, crystalline silicon results in a sharp peak at 520 cm-1, but as long range order is lost (changing to an amorphous structure) the peak shifts to lower values of Raman shift until a purely amorphous phase is recognized at 480 cm-1, see e.g., instant para. [0052]. That is, as the wavenumber increase from 480 cm-1 (amorphous phase) to 520 cm-1 (fully crystalline state) there is some overlap (mixed phase) of an amorphous/crystalline structure at Raman values above 480 cm-1 to below 520 cm-1. Lastly, as evidenced by Gope, a Raman peak of about 480 cm-1 does not rule out nanocrystalline silicon. For example, an amorphous spectrum centered at ~480 cm-1 includes a contribution from small size crystallites (ultra-nanocrystals), see e.g., page 130 and Fig. 5 on page 131. In view of the foregoing, one of ordinary skill in the art would expect an amorphous/nanocrystalline silicon film about 480 cm-1. It is the examiner’s position that the prior art's teaching of about 480 cm-1, which suggests/encompasses values above and below 480 cm-1, makes obvious ordered nanocrystalline lattice moieties because the value in the prior art is close to the claimed value (at 485 cm-1) especially considering applicant considered values around 485 cm-1 (hence wavenumbers below 485 cm-1). Specifically, one skilled in the art would have expected them to have the same properties. Further, since it is well understood that as above 480 cm-1. Finally, as evidenced by Gope, Raman spectra centered around 480 cm-1 can include nanocrystalline silicon.

Applicant further argues with respect to Chen, stating: 

    PNG
    media_image4.png
    137
    631
    media_image4.png
    Greyscale

This argument is not persuasive because the substrate of Ikeda is also complex; the copper foil substrate of Ikeda has an irregular surface upon which silicon is deposited, see e.g., Fig. 22.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (US 7241533, of record) in view of Gope et al. (Growth of Mixed-Phase Amorphous and Ultra Nanocrystalline Silicon Thin Films in the Low Pressure Regime by a VHF PECVD Process, Silicon (2012) 4:127–135, DOI 10.1007/s12633-012-9109-z), hereinafter Ikeda and Gope.
Regarding Claims 1 and 18, Ikeda teaches a rechargeable lithium ion battery comprising a lithium ion battery anode system, comprising: an electrically conductive copper substrate (10) with a silicon coating (11) on the electrically conductive copper substrate forming a resultant silicon coated substrate (see Fig. 22), the silicon coating comprising: an amorphous silicon thin film such that the resultant silicon coated substrate comprising the amorphous silicon in the form of silicon islands (11a) that directly serves as a lithium ion battery anode, absent of binders and conducting agents (see e.g., title, abstract, col. 1-2, 5-6, and Example a9 in col 26-27, a11 and A11 in col. 31).
Ikeda suggests the Raman spectra of the amorphous silicon thin film shows the substantial absence of a peak around 520 cm-1 and a presence of a peak around 480 cm-1 corresponding to the amorphous region, see e.g., col. 26, and example a9. In view of the instant published disclosure (para. [0052]), the amorphous silicon thin film without a peak at 520 cm-1 and a peak at around 485 cm-1 is indicative of an amorphous silicon thin film consisting predominantly amorphous silicon and an amount of nanocrystalline silicon. It is the examiner’s position that the prior art's teaching of about 480 cm-1, which suggests/encompasses values above and below 480 cm-1, makes obvious ordered nanocrystalline lattice moieties because the value in the prior art is close to the claimed value (at 485 cm-1) especially considering applicant considered values around 485 cm-1 (hence wavenumbers below 485 cm-1), see e.g., instant para. [0052]. Additionally, Gope teaches Raman spectra centered around 480 cm-1 include nanocrystalline silicon. Gope teaches an amorphous spectrum centered at ~480 cm-1 includes a contribution from small size crystallites (ultra-nanocrystals), see e.g., page 130 and Fig. 5 on page 131. In -1 corresponds to specific electronic transition characteristic of ordered nanocrystalline lattice moieties, as taught Gope. The prior art teaches/suggests/makes obvious the structure claimed in view of the Raman spectra whose peaks overlap with or are close to that claimed, such that one skilled in the art would have expected them to have the same properties. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05, I. 
Regarding Claims 1 and 21, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “electrolytically deposited at a constant current density directly onto the electrically conductive copper substrate”, “wherein the silicon source is a silicon halide”, “the constant current density is -1 mA/cm2”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a . 

Claims 16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asaoka in view of Chen (A Patterned 3D Silicon Anode Fabricated by Electrodeposition on a Virus-Structured Current Collector, Adv. Funct. Mater. 2011, 21, 380–387, DOI: 10.1002/adfm.201001475), and Gope et al. (Growth of Mixed-Phase Amorphous and Ultra Nanocrystalline Silicon Thin Films in the Low Pressure Regime by a VHF PECVD Process, Silicon (2012) 4:127–135, DOI 10.1007/s12633-012-9109-z), hereinafter Asaoka, Chen, and Gope. 
Regarding Claim 16, it is noted that Asaoka is substantially the same as Ikeda (used to reject claim 1), as such certain details of the rejection of claim 16 are not repeated here, but can be found under the rejection of claim 1. For example, see the rejection of claim 1 (Ikeda in view of Gope) for a detailed explanation of the prior art’s teaching of a predominantly amorphous silicon and an amount of nanocrystalline silicon; claim 16 is interpreted the same as Ikeda in view of Gope, except Asaoka replaces the primary reference Ikeda.
Regarding Claims 16 and 22, Asaoka teaches a method for making a lithium ion battery anode system, comprising: obtaining an electrically conductive copper substrate (10) having a surface and depositing a silicon coating (11) on the electrically conductive copper substrate (see e.g., Figs. 10, which is exactly the same as Fig. 22 of Ikeda). The produced silicon coated electrically conductive substrate comprises an amorphous silicon thin film in the form of silicon islands (11a) that directly serves as a -1 indicative of the absence of crystalline silicon and has a peak position centered near 480 cm-1 (see e.g., lines 10-12, 84-130, 184-201, electrode a9 in lines 1337-1351, and electrode a11 a in lines 1420-1428). Please see the rejection of claim 1 (Ikeda in view of Gope) for a detailed explanation of how a Raman peak of near 480 cm-1 in the absence of a peak at 520 cm-1 teaches/suggests/makes obvious the claimed structure of predominantly amorphous silicon and an amount of nanocrystalline silicon (Ikeda is equivalent to Asaoka). 
Asaoka teaches electrolytic plating methods may be used to achieve the structure outlined above, see e.g., line 627; however, the details of the electrolytic plating method are not disclosed. Thus, Asaoka does not teach the preparation of a silicon-containing composition by combining components comprising silicon halide, an aprotic organic solvent, and an electrolyte; passing an electrolyzing current through the silicon-containing composition, electrolytically reducing the silicon containing composition at a constant current density (i.e., -1 mA/cm-2) and depositing the composition directly on the surface of the copper substrate. However Chen teaches electrodeposition of silicon on a patterned substrate (see Fig. 1 and second 2.2). The electrodeposition is performed on a silicon-containing composition comprising silicon halide, an aprotic organic solvent and an electrolyte (e.g., 0.5M SiCl4 and 0.1M TBACl dissolved in PC, see e.g., section 2.2 and 4.). Specifically, an electrolyzing current is 2, i.e.,    -1.2 mA/cm2, see e.g., Fig. 4b. Chen teaches electrodeposition is a simple and low cost method that can uniformly deposit silicon thin films on various metal substrates, see e.g., 1. Introduction. It would be obvious to one having ordinary skill in the art to implement the electrodeposition method of Chen (i.e., silicon containing composition, current density, etc.) because such a method is recognized as simple, and cost effective. The current density in the prior art does not overlap with the claimed value but is close hence obvious in view of MPEP 2144.05, I; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729